Matter of Anthony W. (Antoinette K.--Anthony W.)  (2021 NY Slip Op 07360)





Matter of Anthony W. (Antoinette K.--Anthony W.) 


2021 NY Slip Op 07360


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ.


773 CAF 20-00429

[*1]IN THE MATTER OF ANTHONY W. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; ANTOINETTE K., RESPONDENT, AND ANTHONY W., RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (TYLER BUGDEN OF COUNSEL), FOR RESPONDENT-APPELLANT.
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (JOSEPH M. MARZOCCHI OF COUNSEL), FOR PETITIONER-RESPONDENT. 
CATHERINE M. SULLIVAN, OSWEGO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered February 10, 2020 in a proceeding pursuant to Family Court Act article 10. The order denied the motion of respondent Anthony W. to dismiss the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 10, respondent father appeals from an order that denied his motion to dismiss the petition against him. After entry of that order, Family Court entered an order of fact-finding and disposition from which respondent has not appealed. The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the order of disposition (see Matter of Aho, 39 NY2d 241, 248 [1976]; Matter of Brittany C. [Linda C.], 67 AD3d 788, 789 [2d Dept 2009], lv denied 14 NY3d 702 [2010]; see generally Matter of Heavenly A. [Michael P.], 173 AD3d 1621, 1622 [4th Dept 2019]).
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court